Citation Nr: 0802879	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury, to include scarring.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pleurisy.

5.  Entitlement to service connection for right foot 
condition, with plantar surface pain.

6.  Entitlement to service connection for left foot 
condition. 

7.  Entitlement to service connection for multiple lipomas, 
upper waist line.

8.  Entitlement to service connection for hiatal hernia.

9.  Entitlement to service connection for gout.

10.  Entitlement to service connection for status-post 
tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to May 1994, 
with subsequent reserve service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In June 2004, the Board remanded 
all issues for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Based on a careful review of the claims folder, the Board 
agrees with the veteran's representative that each of his 
claims must unfortunately be remanded.  

During the appeal, the veteran has asserted that he currently 
has each of the conditions for which he seeks service 
connection and that each disability has been chronic since 
service.  The Board observes that lay testimony is competent 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   
Further, as the Board noted in the June 2004 remand, many of 
the veteran's service medical records are not available and 
that his claims folder has been rebuilt.  As such, the Board 
agrees with the veteran's representative that further 
development is required to determine whether there is a 
relationship between the veteran's claimed conditions and his 
military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
present residuals of a nose injury (to 
include scarring), bilateral hearing 
loss, tinnitus, pleurisy, right foot 
condition (with plantar surface pain), 
left foot condition, multiple lipomas 
(upper waist line), hiatal hernia, gout 
or status-post tonsillectomy.  The 
claims file must be made available to 
the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
veteran's own reported continuity of 
symptoms of each claimed condition 
since separation, and the results of 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current residuals 
of a nose injury (to include scarring), 
bilateral hearing loss, tinnitus, 
pleurisy, right foot condition (with 
plantar surface pain), left foot 
condition, multiple lipomas (upper 
waist line), hiatal hernia, gout or 
status-post tonsillectomy are causally 
related to, or were aggravated by, the 
veteran's service.  The examiner is 
requested to provide a rationale for 
any opinion expressed in a legible 
report.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claims.  If any part of this decision 
is adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded before 
his case is returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

